105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carole Ann McINTYRE, Plaintiff-Appellant,v.James CARTER, Warden;  Mitchell Franks, Assistant Warden;Owen Langford, Chief of Security;  Richard Lanham,Jr., Commissioner of Corrections,Defendants-Appellees.
No. 96-7139.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Peter J. Messitte, District Judge.  (CA95-816-PJM)
Carole Ann McIntyre, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on her 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McIntyre v. Carter, No. CA-95-816-PJM (D.Md. July 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED